The Court grants Mr. Nelson’s application to be relieved and appoints Susan Kellman, Esq., to succeed him
forthwith as counsel (along with Ezra Spilke, Esq.) for Mr. Andrews. The Court thanks Mr. Nelson for his
estimable service on this case, and more broadly to the cause of justice, and looks forward to interacting with
him in his new role. The Court wishes all counsel well. The Clerk of Court is requested to terminate the
motion at Dkt. No. 370. SO ORDERED.
                                               PaJA.�
                                           __________________________________
                                                   PAUL A. ENGELMAYER 4/8/2020
                                                   United States District Judge
